DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10-11, 13-16, 19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Beausoleil et al (US 2016/0285795 — Hereafter Beau) in view of Faulkner et al (US 2020/0201512 — Hereafter Faulkner512)  and further in view of Boch et al (US 2007/0237119). 

Claims 1 and 13, Beau teaches a method and a  non-transitory computer readable medium for sharing content (Beau: sharing with project team mates, [0006, 0045]) during a virtual 3D video conference (see Faulkner for 3D), the method comprises: 
inviting multiple participants to join a virtual 3D video conference; (Faulkner512: The session data 2210 can include…  a list of invitees to the communication session, … where content 850 includes video, audio, or other content for rendering and display on one or more of the display screens 828. [0125].  All figures are for the 3D conference, [0006]);
creating a shared folder dedicated for storing shared content items, wherein the shared content is accessible (Beau: content items discussed, shared, created and/or edited through the workspace GUI can be stored in the shared folder, [0006-0008, 0011-0015] and figs. 2, 4-6) during at least during the virtual 3D video conference (Faulkner512: if authorized, participant can access the content during this 3D communication session, [0050]); 
enabling access, to the multiple participants, to the shared folder; (Beau: The permissions for multiple users may be different for a shared folder. For example, the permissions settings associated with a shared folder can indicate that only certain users (e.g., users associated with a business, project team, workspace, etc.) can access the shared folder, [0045, 0052, 0057-0061]); 
wherein the access is governed by access control rules, (Beau: [0045, 0052, 0057-0061]), Beau does not teach “a first access control rule that is responsive to a bandwidth availability of at least one of (a) a communication link to the shared folder, or (b) a communication link from the shared folder”,
Boch teaches “there exists a requirement to limit the bandwidth between nodes in the conventional wired communication network, [0037]”. With advanced networking applications,… many users with different levels of service, or a user running different applications requiring different levels of service… such as "gold", "silver", and "bronze" for instance, [0038].  Conclusively, An authentication procedure or other protection mechanism may be implemented in the configuration interface 64 to control access to the rate control system 62. Access controls may be used to prohibit unauthorized attempts to change a current allowed bandwidth or a maximum allowed bandwidth for a particular wireless communication link, for instance, [0053]”, 
and 
conducting the virtual 3D video conference; (See above or Faulkner512: [0006, 0050, 0125]);
wherein the conducting comprises sharing at least one of the content items, (Beau: content sharing data, [00454, such as such as digital data, documents, text files, audio files, video files, etc… [0045]).
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Faulkner and Boch into the teaching of Beau for the purpose of controlling the bandwidth availability to a particular communication link in the 3D video conferencing environment.
Claims 2 and 14. wherein the sharing is executed based, at least in part, on one or more sharing rules. (Beau: The user interface can present representations of content items associated with the workspace and allow the user to provide input to generate, view, edit, and share content items associated with the workspace, [0005]).
Claim 3 and 15. wherein the one or more sharing rules are included in the access control rules (Beau: an app on a smartphone or tablet computing device, can programmatically make calls directly to content management system 106, when a user provides credentials, to read, write, create, delete, share, or otherwise manipulate content. Similarly, the API can allow users to access all or part of content storage 160 through a web site, [0051]).
Claims 4 and 16. wherein the one or more sharing rules are not included in the access control rules. (Beau: [0053] Content management system 106 can include sharing module 130 for managing sharing content publicly or privately. Sharing content publicly can include making the content item accessible from any computing device in network communication with content management system 106. Sharing content privately can include linking a content item in content storage 160 with two or more user accounts so that each user account has access to the content item., [0053, 0058, 0059].  Here examiner reads that public users without authentication are excluded from accessing the private content folder reserved for the private settings reserved with authentication).

Claims 7 and 19. comprising deleting the shared folder dedicated after the completion of the virtual 3D video conference. (Beau: As described above, content management system 106 can synchronize shared folders 214, 234 and 244 so that content items added, modified, or deleted on one of the shared folders (e.g., shared folder 244) are correspondingly added, modified, or deleted in the corresponding shared folders (e.g., shared folders 214, 234) on other devices, [0064]. See independent claims or Faulkner512: [0006, 0050, 0125] for 3D videoconference).

Claims 10 and 22. comprising maintaining the shared folder dedicated after a completion of the virtual 3D video conference and applying after completion access control rules for accessing the shared folder. (Beau: When the user selects to open the local version of the content item in the native application, the user can edit the content item and all changes will be automatically synced back to the online shared folder, [0008, 0049, 0064] and fig. 2. See independent claims or Faulkner512: [0006, 0050, 0125] for 3D videoconference).
Claims 11 and 23. comprising maintaining the shared folder dedicated after a completion of the virtual 3D video conference and adding a recording of the virtual 3D video conference to the shared folder. (Beau: When the user selects to open the local version of the content item in the native application, the user can edit the content item and all changes will be automatically synced back to the online shared folder, [0008, 0049, 0064] and fig. 2. See independent claims or Faulkner512: [0006, 0050, 0125] for 3D videoconference).


Claims 5-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Beau in view of Faulkner512 and Boch and further in view of Faulkner et al (US 2018/0341374 – Hereafter Faulkner374).

Claims 5-6 and 17-18, wherein the enabling access comprises enabling access to the shared folder even before a start of the virtual 3D video conference; wherein the inviting, creating, enabling and conducting are managed by a virtual 3D video conference application. (Beau discusses “content items discussed, shared, created and/or edited through the workspace GUI can be stored in the shared folder, [0006-0008, 0011-0015] and figs. 2, 4-6) and Faulkner512 discusses these activities occur “during at least during the virtual 3D video conference”(Faulkner512: if authorized, participant can access the content during this 3D communication session, [0050]).  Both do not discuss “enabling access to the shared folder even before a start of the virtual 3D video conference”.
Faulkner374 discusses the claimed feature. (The computing activities that the user may have performed with respect to a content item may include, for example, opening the content item just prior to commencement of the conference session, actively modifying the content item during a time period leading up to the conference session, and/or transmitting the content item (and/or iterations thereof) to another user that is invited to or registered with the conference session, [0004).
	Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Faulkner374 into the combined teaching of Beau and Faulkner512 for the purpose of encouraging participant to review or update the working contents prior to the start of conference call to provide any latest update or, correction or refreshing of memory of the content to be shared with other participants.


Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beau in view of Faulkner512 and Boch and  further in view of Sylvain (US 2012/0063573) or Mihara et al (US 2014/0267567).

Claims 8 and 20, comprising maintaining the shared folder dedicated after a completion of the virtual 3D video conference and enabling access to the shared folder after the completion of the virtual 3D video conference.
Beau and Faulkner512  teaches “maintaining the shared folder 
Sylvain teaches “dedicated after a completion of the virtual 3D video conference” (After the conference is over, the recorded content may be archived and made accessible to the conference participant and others via the conference system, which will keep track of the location of the recorded content and conference with which it is associated, [0026]”.
Mihara teaches “In the above embodiment, the shared folder and the group shared folder created by the temporary file storage device 230 may be deleted after the videoconference is completed, or may be left in the temporary file storage device 230 without change. [0109]”.
	Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Sylvain or Mihara into the teaching of Beau for the purpose preserving the recorded conference content for future use.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Beau in view of Faulkner512 and Boch and further in view of Sylvain or Mihara and further in view of Civiletto et al (US 2014/0023340).

Claim 9 and 21, comprising maintaining the shared folder dedicated until a predefined time period after a completion of the virtual 3D video conference and enabling access to the shared folder until a predefined time period after the completion of the virtual 3D video conference. 
Beau, Faulkner and Sylvain or Mihara teaches “maintaining the shared folder 


Civiletto teaches “dedicated until a predefined time period”. (At block 475, which may be optional in certain embodiments of the invention, a storage timer may be initiated for each of the unique copies of the extracted portions of the content item and/or for the remainder of the content item. Alternatively, a single timer may be utilized in association with all of the unique copies. In this regard, the content storage device 110 may ensure that recorded content is only maintained at the network or cloud level for a predetermined period of time. In other words, recorded content may only be maintained for a limited period of time as set forth by a contractual or other licensing requirement, [0091]).
	Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Civiletto into the teaching of Beau for the purpose preserving the recorded conference content for certain period of time  to improve ways to record, store, and/or manage content and/or services. 

Claims 12 and 24  are rejected under 35 U.S.C. 103 as being unpatentable over Beausoleil et al (US 2016/0285795 — Hereafter Beau) in view of Faulkner et al (US 2020/0201512 — Hereafter Faulkner512) and further in view of Boch et al (US 2007/0237119) and then further in view of Ota (US 2016/0352721)

Claims 12 and 24, wherein the access control rules comprise a second access control rule for preventing an upload of content of a size that exceeds a size threshold, wherein the size threshold depends on a type of participant requesting to upload the content, wherein the type comprises an organizer of the virtual 3D video conference and a participant that is not the organizer. (Faulkner512:  the authorized user in the conferencing environment is given the control access or authorization provide input to the device such as inputting annotations to the whiteboard. In other embodiments, a virtual whiteboard may be instantiated and rendered that can be edited by the participants via the viewing and editing tool. If the device is a camera, the user may be provided the ability to change the focus of the camera or change other parameters of the camera. The viewing and editing tool may continuously identify the original source data for content that is a part of the rendered environment. This allows users to quickly have access to original content rather than viewing an image of the content and searching for the content as a separate task. The viewing and editing tool thus provides a focused view of content that is contextually available to the group during the course of the communication session, [0050]. Here examiner maps the authorized user to the organizer of the conference session.    Faulkner512 and Beau do not teach “preventing an upload of content of a size that exceeds a size threshold.  Ota teaches a prevention method if the size of the upload content greater than a threshold, [0005].

Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Ota and Faulkner into the teaching of Beau for the purpose protecting the integrity and the quality of service of a conferencing system by preventing any content upload of exceeding the allowable threshold.  System will crash.
Response to Arguments
Applicant’s arguments with respect to the current claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651